DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group XYZ, claims 1, 4-7, 11-12, 15-16, 18, 20-21, 26-31, and 34, in the response dated 8/5/2022, is acknowledged. Applicant further elects the compound I-1 as the species of a compound of structure (I): 

    PNG
    media_image1.png
    159
    549
    media_image1.png
    Greyscale

wherein: M is an EGFR inhibitor having the structure of 



    PNG
    media_image2.png
    118
    487
    media_image2.png
    Greyscale


L is a physiologically cleavable linker having the structure of 

    PNG
    media_image3.png
    126
    114
    media_image3.png
    Greyscale

L2 is absent;
L3 is a heteroalkylene having the structure of 


    PNG
    media_image4.png
    130
    232
    media_image4.png
    Greyscale
;
L4 is absent;
R2 is Q which is NH2; 
R3 is L' which is a targeting moiety; 

    PNG
    media_image5.png
    172
    292
    media_image5.png
    Greyscale


For the antibody/cell surface antagonist and targeting moiety/tumor cell antigen elections, applicant elects, without traverse, an epidermal growth factor receptor (EGFR) inhibitor and a HER 2, respectively.
Claims 1, 4, 5, 15, 18, 20, 21, and 26-31 read on the elected species.
Claims 6-7, 11-12, 16, and 34-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Status
Claims 2-3, 8-10, 13-14, 17, 19, 22-25, 32-33, and 36 are cancelled.
Claims 1, 4-7, 11-12, 15-16, 18, 20-21, 26-31, and 34-35 are pending.
Claims 6-7, 11-12, 16, and 34-35 are withdrawn.
Claims 1, 4-5, 15, 18, 20-21, and 26-31 are examined on the merits in this prosecution.



CLAIM REJECTIONS

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1) Claims 1, 4-5, 15, 18, 20-21, and 26-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims recite compounds comprising biologically active substances.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. MPEP 2163(I).   An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." See MPEP 2163.02.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP 2163(I)
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the qenus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See MPEP 2163(3)(a)(ii). (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” See MPEP 2163(3)(a)(ii).
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” See MPEP 2163(II)(B)(3)(a). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from combinations of the recited substituents, and further states that “the depicted formulae are permissible only if such contributions result in stable compounds (Specification, pg 70: 20-22). As such, applicant has failed to show which combination of the claimed substituents will result in stable compounds. 
Here, Applicant desires patent protection for compounds comprising biologically active substances. However, in view of the above, the specification does not provide adequate written description of the claimed genus of biologically active substances. Specifically, Applicant fails to disclose any other stable biologically active substances, besides those covered by the formulas in the specification and claims, and in relation to the above, these disclosed species or subgenii do not represent the substantial variety covered by the genus of biologically active substances, much less prodrugs of biologically active substances.
It is noted that the instant Example 2 is the only example that exemplifies the present invention, and that example only provides a generic synthetic method comprising two generic biologically active moieties, that is, the example lacks specific examples of the claimed product.  
By way of example, instant Example 3 (pg 74) shows the synthesis of an ibuprofen polymer of the structure 

    PNG
    media_image6.png
    241
    165
    media_image6.png
    Greyscale
,
while Example 4 (pg 75) shows the synthesis of an ibuprofen polymer of the structure 

    PNG
    media_image7.png
    253
    211
    media_image7.png
    Greyscale
,
and Example 6 (pg 76) shows the synthesis of a doxorubicin polymer of the structure 

    PNG
    media_image8.png
    86
    266
    media_image8.png
    Greyscale
’ 
where D’ is 

    PNG
    media_image9.png
    194
    389
    media_image9.png
    Greyscale
.
However, none of Examples 3, 4, 6, nor 8 appear to meet the requirements of structure (I) of claim 1, given that the amino polymer represents L’ (R3), since each of the appended chains contains only a single biologically active moiety, not the two or more required by structure (I), and the appended chains also lacks the -C(O)L2-R2 moiety required by structure (I). It is noted that the doxorubicin PEG polymer compound exemplified in Example 8 likewise does not appear to meet the structural requirements set forth in structure (I) of claim 1 for the same reasons.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description, and prophetic example describing an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved. See MPEP 2164.02. However, in the instant case, applicant acknowledges that examples of the claimed compounds may be unstable and therefore impossible to make and use. 
Accordingly, the specification lacks adequate written description for the recited substances.
Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1) Claims 1, 26-28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mickle (US 2009/0253792 A1; cited on IDS dated 9/3/2020).
Mickle teaches in Fig. 34 a polyserine polymer comprising multiple pharmacologically active naltrexone groups attached to the polymer through a carbonate linker (see structure below). See also pg 38, [0485]).  

    PNG
    media_image10.png
    332
    600
    media_image10.png
    Greyscale

For claim 26, the carbonate linker comprises a double bond.
For claim 27, Mickle teaches the carrier peptide allows for multiple active agents (pg 9, [0069]), and teaches acetaminophen, an NSAID, as an active agent (Table 2, fifth entry, pg 14, [0163]).
For claim 28, Mickle teaches daunorubicin or taxol as the active agent (pg 8, [0065]).
For claim 30, Mickle teaches a variety of pharmaceutical formulations and carriers (pg 19, [0183]).
For claim 31, Mickle teaches the active agent can be humanized monoclonal antibody  hu1 l24 (pg 15, Table 2, right column, 21 lines from the bottom).



Potentially Allowable Subject Matter
The closest prior art, that of Mickle (cited above), does not teach or suggest the elected species of structure (I) of claim 1. As such, the elected species of claim 1 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is further noted that a search carried out 8/25/2022 by the Scientific and Technical Information Center (STIC) of the USPTO did not reveal any structure closely related to the elected species (the entire STIC search is included as an attachment in this Action).
 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612